Citation Nr: 0739305	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cardiovascular disability 
to include atherosclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran had active service from March 1946 to April 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In August 2006 the claim was remanded to 
the RO for further development.  In July 2007, the Board 
sought a Veteran's Health Administration (VHA) opinion 
regarding the etiology of the veteran's cardiovascular 
disability.  That opinion was provided in September 2007.


FINDINGS OF FACT


1.  A January 1979 rating decision denied service connection 
for heart disease on a direct basis and an April 1997 
decision denied service connection for heart disease on a 
secondary basis; the veteran did not appeal these decisions 
and they became final.    

2.  Evidence received since the April 1997decision includes a 
medical opinion indicating that the veteran's atherosclerotic 
heart disease is related to service; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  The veteran's primary cardiovascular disability, 
atherosclerotic heart disease, is shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The evidence received since the April 1997 decision is 
new and material and the claim for service connection for 
cardiac and circulatory disability may be reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.303, 3.307, 3.309 (2007).  

2.  Atherosclerotic heart disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.




II. Factual Background

Service medical records do not reveal any findings of chronic 
cardiovascular disability.  The veteran did have some 
episodes of chest pain and a November 1967 
electrocardiographic record showed sinus tachycardia.  On 
December 1974 separation examination, the heart and vascular 
system were both found to be normal.  

A March 1978 operative record from St. Vincent Hospital and 
Medical Center showed that the veteran reported increasing 
angina over the previous three weeks.  The attending surgeon 
noted that coronary arteriography demonstrated left main 
coronary artery stenosis of 70 percent and left anterior 
ascending stenosis of 90 percent, a diagonal coronary artery 
that was trapped between two stenoses, and an obtuse marginal 
stenosis of 80 percent.  There was also a 90 percent stenosis 
of the proximal right coronary artery and a 50 percent 
stenosis of the distal right coronary artery.  The surgeon 
performed a quadruple saphenous vein bypass graft.  The 
discharge report noted that the veteran had noticed an onset 
of shortness of breath and chest pain when chopping wood in 
November 1977, which had subsided with rest.  Since that 
time, he had experienced heavy, substernal chest pain brought 
on by exertion.  The final post-operative diagnosis was 
angina pectoris and coronary atherosclerosis.  

A January 1979 rating decision denied service connection for 
a heart condition on a direct basis, finding that 
cardiovascular disability did not become manifest in service 
or in the first postservice year.  

A July 1987 record from St Vincent Hospital shows that the 
veteran had a preoperative diagnosis of coronary 
atherosclerosis, and he underwent a retrograde left heart 
catheterization, among other things.  In January 1995 he 
received a left heart catheterization, coronary and graft 
angiography, left ventricular angiography and aortic root 
injection.  A February 1995 private medical record showed a 
diagnosis of progressive atherosclerotic coronary artery 
disease and the veteran received a reoperative coronary 
artery bypass graft X 3.   In October 1995, a right carotid 
endarterectomy was performed.  

An April 1997 rating decision denied service connection for 
cardiac and circulatory conditions as secondary to service 
connected varicose veins, finding that the evidence failed to 
establish any relationship between cardiac and circulatory 
conditions and the varicose veins.  

A December 1997 VA examination produced a pertinent 
diagnostic impression of coronary artery disease with bypass 
grafting times three.  

In March 2002 the veteran underwent a complex coronary 
intervention for ischemia in the posterolateral distribution 
with intermittent angina.    He received saphenous graft 
angiography to the distal right coronary artery, attempted 
coronary angioplasty, right iliac angiography and 
percutaneous closure of the right femoral artery using 
perclose device.  

In his March 2004 Form 9 the veteran indicated that he 
believed that his cardiovascular disability was due to a 
number of years of continuous shift work and cigarette 
smoking in the military. 

In the September 2007 VHA opinion, a VA cardiologist noted 
that in November 1977, two and a half years after service, 
the veteran started to have chest discomfort, highly 
suggestive of coronary artery disease.  He was then found to 
have severe triple vessel coronary artery disease and 
subsequently had coronary artery bypass surgery three times, 
in 1978, 1987 and 1995.  He also sustained a heart attack in 
September 1986.  The cardiologist further noted that initial 
cardiac catheterization findings in March 1978 showed severe 
coronary artery disease with 98 percent blockage in the left 
main coronary artery, the left anterior descending artery, 
the left circumflex artery and the right coronary artery and 
that the presence of such severe disease of all of the 
coronary arteries suggested that the disease gradually 
developed over the previous 20 years.  The examiner commented 
that atherosclerosis is a progressive disease of the medium-
sized and large arteries characterized by thickening and 
hardening of the walls of the arteries that took many years 
to develop.  He also noted that in the first 3 stages of 
coronary artery disease the patient has no symptoms and 
routine testing such as EKG and chest X-rays are normal.  The 
cardiologist then concluded that it was at least as likely as 
not that the veteran's heart disability including 
atherosclerotic coronary disease started during his military 
service.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2002), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including 
atherosclerosis, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Claim to Reopen

As noted above the January 1979 rating decision denied 
service connection for cardiovascular disability on a direct 
basis, finding that the evidence did not show that 
cardiovascular disability became manifest in service or in 
the first postservice year and an April 1997 rating decision 
denied service connection for cardiac and circulatory 
conditions as secondary to service connected varicose veins.  
The veteran did not appeal these decisions and they became 
final.  38 U.S.C.A. § 7105.  Accordingly, in order for the 
veteran's claim for service connection for cardiovascular 
disability to be reopened, new and material evidence would 
have to be received.  38 U.S.C.A. § 5108

Examining the evidence received since the April 1997 rating 
decision, the Board finds that the September 2007 VHA opinion 
relates to an unestablished fact necessary to substantiate 
the claim as it tends to show that the veteran's 
atherosclerosis did become manifest in service.  It also 
raises a reasonable possibility of substantiating the claim 
as there are no contrary medical opinions of record 
indicating that the atherosclerosis did not become manifest 
in service.  Accordingly, this newly received evidence is new 
and material and the veteran's claim for service connection 
for cardiovascular disability may be reopened. 

Merits of Service Connection Claim

As the veteran's claim for service connection for 
cardiovascular disability is now reopened, the Board may 
consider it on the merits.  It is clear from the record that 
the veteran has current cardiovascular disability including 
atherosclerosis as such was noted by the September 2007 VHA 
cardiology opinion.  This opinion also found that it was at 
least as likely as not that this atherosclerosis began in 
service (and continued to the present).  As the opinion was 
supported by a detailed and reasonable rationale and there is 
contrary medical opinion of record, it is thus established 
that the veteran's current chronic cardiovascular disability, 
atherosclerosis, was incurred in service.  38 C.F.R. § 3.303.  
The preponderance of the evidence is in the veteran's favor 
and service connection for cardiovascular disability is 
warranted.  




ORDER

The appeal to reopen a claim of service connection for 
cardiovascular disability to include atherosclerosis is 
granted.  

Service connection for cardiovascular disability to include 
atherosclerosis is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


